UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52994 THE OLB GROUP, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-4188568 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1120 Avenue of the Americas, 4th flr New York, NY 10036 (Address of principal executive offices) (212) 278-0900 (Registrant's telephone number) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 6, 2013 the Company had outstanding 10,586,644 shares of its common stock, par value $0.0001. THE OLB GROUP, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2013 INDEX PART I Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The OLB Group, Inc. FINANCIAL STATEMENTS September30, 2013and December 31, 2012 The OLB Group, Inc. 3 TABLE OF CONTENTS Balance Sheets as of September30, 2013 (unaudited) and December 31, 2012 5 Statements of Operations for the Three and Nine Months Ended September30, 2013 and 2012 (unaudited) 6 Statements of Cash Flows for the Nine Months Ended September30, 2013 and 2012 (unaudited) 7 Notes to the Financial Statements (unaudited) 8 4 The OLB Group, Inc. Balance Sheets ASSETS September30, December 31, CURRENT ASSETS (unaudited) Cash $ $ Total Current Assets OTHER ASSETS Intangible assets, net - - Internet domain TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable - related party - Accrued officer compensation - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.01 par value, 50,000,000 shares authorized, no shares outstanding - - Common stock, $0.0001 par value; 200,000,000 shares authorized, 10,586,644 and 10,178,312 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 The OLB Group, Inc. Statements of Operations (Unaudited) For the Nine Months Ended September30, For the Three Months Ended September30, Net revenues $ Cost of sales Gross margin OPERATING EXPENSES Officer’s compensation Amortization expense - - General & administrative expenses Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE) Gain on settlement of debt - - - Interest expense ) Total other expense ) NET LOSS $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) $ ) $ ) BASIC WEIGHTED AVERAGE SHARES The accompanying notes are an integral part of these financial statements. 6 The OLB Group, Inc. Statements of Cash Flows (Unaudited) For the Nine Months Ended September30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operations: Amortization of intangible assets - 204,953 Interest expense from amortization of debt discount - Changes in assets and liabilities: Increase in accounts payable and accrued expenses 174,370 Net Cash Used by Operating Activities ) (126,437
